Citation Nr: 0317200	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  92-24 583	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from August 1966 to May 1969 
and from December 1976 to June 1977.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

By decision of the Board in August 1994, it was determined 
that service connection for Crohn's disease was denied.  This 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In October 1996, the Court vacated the Board's 
August 1994 decision and remanded the case to the Board.  
Thereafter, the issue was remanded to the RO in May 1997 and 
was thereafter returned to the Board.  By decision of the 
Board in February 2000, service connection for a 
gastrointestinal disorder, claimed as Crohn's disease, was 
denied.  This decision was also appealed to the Court and in 
December 2002, the Court issued a Memorandum Decision 
vacating the February 2000 Board decision in part and 
remanding for readjudication.

It is noted that during the course of this appeal, the 
veteran has relocated to Illinois, and his claims are now 
being handled by the Chicago, Illinois RO.  The certifying RO 
at the time of the February 2000 Board decision was the St. 
Petersburg, Florida, RO.  

In writing in February 1993, the veteran canceled a 
previously requested hearing before a Member of the Board in 
Washington, D.C.

Finally, additional issues that were part of the current 
appeal were Remanded by the Board in February 2000.  Those 
issues have not been developed nor are they otherwise before 
the Board at this time.


REMAND

In this case, in the December 2002 Court Memorandum Decision, 
it was stated that the Board must provide for a medical 
examination regarding any relationship of the veteran's back 
pain to his asserted Crohn's disease, his in-service fall, 
any other possible condition, or a combination thereof.  An 
examination was noted by the Court to additionally be 
required because an independent medical expert opinion in 
this case noted that a diagnosis of Crohn's disease had not 
been confirmed nor refuted; therefore the Board must order an 
examination as to the presence of Crohn's disease.  
Therefore, a VA examination regarding the nature and etiology 
of any current gastrointestinal disorder should be provided.  

The undersigned notes that the veteran submitted a copy of a 
favorable December 1996 Social Security Administration (SSA) 
decision granting disability benefits based on disabilities 
including Crohn's disease with related arthritis affecting 
his spine.  Therefore, to fully assist the veteran with his 
claim, the VA must obtain a copy of the medical records upon 
which the SSA decision granting benefits to the veteran was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  On Remand, the RO should assure 
that the provisions of this new Act are complied with, 
including the notification requirements set forth in the new 
law.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  All records must be associated 
with the claims folder.

3.  The veteran should be scheduled for 
an appropriate examination regarding the 
nature and etiology of a gastrointestinal 
disorder.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should describe 
all diagnoses, if any, of a 
gastrointestinal disorder, to 
specifically include the presence or 
absence of Crohn's disease.  All 
necessary diagnostic testing should be 
done to determine the full extent of any 
disability present.

Thereafter, only if the veteran is 
diagnosed with a gastrointestinal 
disorder, including Crohn's disease, the 
examiner should determine the date of 
onset and the relationship, if any, of 
the diagnosed gastrointestinal disorder 
to service.  The examination must 
encompass a detailed review of the 
veteran's service medical records, 
relevant history, post service treatment 
records, and prior examinations and 
opinions, and current complaints, as well 
as a comprehensive clinical evaluation 
and any diagnostic testing deemed 
necessary by the examiner to determine 
the date of onset of the disability for 
which the veteran seeks service 
connection.  The examiner should opine 
whether it is at least as likely as not 
that any currently diagnosed 
gastrointestinal disorder had its onset 
in or is otherwise related to the 
veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  If there is no 
identifiable relationship between service 
and any currently diagnosed 
gastrointestinal disorder, that should be 
clearly set forth.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
reasons and bases for any conclusion 
reached should be discussed.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




